82 F.3d 411
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leamon L. TATUM, Plaintiff-Appellant,v.MARYLAND HOUSE OF CORRECTION;  Division of Correction;Richard Lanham, Commissioner, Department of Correction;William l. Smith, Warden, Maryland House of Correction;  M.Magwood, Sergeant;  Charles Whims, Dietary Supervisor,Defendants-Appellees.
No. 95-8501.
United States Court of Appeals, Fourth Circuit.
Submitted March 26, 1996.Decided April 10, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Frederic N. Smalkin, District Judge.  (CA-95-2362-S)
Leamon L. Tatum, Appellant Pro Se.  Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Tatum v. Maryland House of Correction, No. CA-95-2362-S (D.Md. Nov. 30, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED